 1    Kathleen L. Wieneke, Bar #011139
      Christina Retts, Bar #023798
 2    WIENEKE LAW GROUP, PLC
      1095 West Rio Salado Parkway, Suite 209
 3    Tempe, Arizona 85281
      Telephone: (602) 715-1868
 4    Fax: (602) 455-1109
      Email: kwieneke@wienekelawgroup.com
 5    Email: cretts@wienekelawgroup.com
 6    Attorneys for Defendants City of Phoenix,
      Norman and Bertz
 7
 8                            UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF ARIZONA

10    Roland G. Harris, Jessica Perez; and Rodasia    NO. 2:20-cv-00078-DLR
      White, as Mother and Next Friend of A.H. and
11    J.H, the minor children of victim, as           DEFENDANTS’ NOTICE OF
      beneficiaries for the wrongful death in and     SERVICE OF DISCOVERY
12    violation of civil rights of Jacob Michael
      Harris,
13
                          Plaintiffs,
14
                    v.
15
      City of Phoenix, Kristopher and Jane Doe
16    Bertz, David and Jane Doe Norman, John and
      Jane Does 1-10, Entities 1-10,
17
                         Defendants.
18
19          NOTICE IS HEREBY GIVEN Defendants City of Phoenix, Norman and Bertz have

20   served their Second Supplemental Mandatory Initial Discovery Responses on this date, via

21   electronic mail, to all counsel of record.

22
23
24
25
26
27
28
 1   DATED this 23rd day of April 2020.
 2
                                     WIENEKE LAW GROUP, PLC
 3
                              By:    /s/ Christina Retts
 4                                   Kathleen L. Wieneke
 5                                   Christina Retts
                                     1095 West Rio Salado Parkway, Suite 209
 6                                   Tempe, AZ 85281
                                     Attorneys for Defendants City of Phoenix,
 7
                                     Norman and Bertz
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          2
 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on April 23, 2020, I electronically transmitted the attached
 3   document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to the following CM/ECF registrants:
 5
                  Thomas C. Home
 6                HORNE SLATON, PLLC
 7                6720 North Scottsdale Road, Suite 285
                  Scottsdale, AZ 85253
 8                Attorney for Plaintiffs
 9         I hereby certify that on this same date, I served the attached document by U.S. Mail,
10   postage prepaid, on the following, who is a registered participant of the CM/ECF System:
11                N/A
12
                                       By:    /s/ Mica Mahler
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  3
